FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE
THE STATE OF TEXAS

       To the 251st District Court of Potter County, Greeting:

      BEFORE our Court of Appeals for the Seventh District of Texas, on November
13, 2014, the cause upon appeal to revise or reverse your judgment between

                  Luis S. Lagaite, Jr. #762508 v. Gregory C. Boland, et al

             Case Number: 07-14-00219-CV Trial Court Number: 97,061-C

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated November 13, 2014, it is ordered, adjudged
and decreed that the orders of the trial court be reversed and this cause is remanded to the trial
court.

       It is further ordered that appellees pay all costs in this behalf expended for which let
execution issue.

       It is further ordered that this decision be certified below for observance.

                                               oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on February 3, 2015.

                                                             Vivian Long
                                                             VIVIAN LONG, CLERK